DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the claim amendments, filed 3/9/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., US 9,894,779, in view of Chiu et al., US 2016/0071780.
Regarding claim 1, Fu (figures 1A-1L) teaches an electronic assembly comprising:
a multilayer substrate 102/135/140/145/150 having a plurality of metal layers 135/145 in a dielectric 140/150; 

conductive elements 135 formed on at least two sidewalls of the cavity 105, and configured to be electrically coupled to the electrodeless passive component (column 4, lines 63-67).
The passive component is considered to be electrodeless because Fu states that the metal features of the capacitor itself "directly contact" the conductive elements 135 (column 4, lines 63-67).
Fu fails to teach a die, wherein the electrodeless passive component is located directly underneath the die, and each of the conductive elements are directly coupled to at least one die bump of a plurality of die bumps of the die to allow a direct electrical coupling to the electrodeless passive component.
Chiu (figure 3) teaches a die 30, wherein the electrodeless passive component 21/210 is located directly underneath the die 30, and each of the conductive elements 210 are directly coupled to at least one die bump 27 of a plurality of die bumps 27 of the die 30 to allow a direct electrical coupling to the electrodeless passive component 21/210.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Chiu in the invention of Fu because Fu teaches a simplified, smaller assembly.

In re claim 3, Fu teaches the external surface is configured to couple to a die (column 4, lines 51-54) and the first metal layer 135 is a top metal layer of the multilayer substrate.
Concerning claim 5, Fu teaches a die (column 4, lines 51-54) electrically coupled to the external surface of the multilayer substrate.
With respect to claim 8, though Fu fails to teach an underfill encapsulating at least a portion of the die and the plurality of die bumps, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an underfill in the invention of Fu in order to mechanically and environmentally protect the bond. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

In re claim 10, Fu teaches the plurality of external connection points 155 are solder balls (column 6, line 5).
With respect to claim 11, Fu teaches an adhesive 106 positioned in a bottom of the cavity 105 to adhere the electrodeless passive component 10 in the cavity 105.
Pertaining to claim 12, though Fu fails to teach the multilayer substrate is a coreless embedded-trace-substrate (ETS), it would have been obvious to one of ordinary skill in the art at the time of the invention to use an ETS in the invention of Fu because an ETS is s conventionally known and used equivalent substrate. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In claim 13, though Fu, which teaches a capacitor (column 3, line 42), fails to teach the electrodeless passive component 10 is a multi-layer ceramic capacitor (MLCC), it would have been obvious to one of ordinary skill in the art at the time of the invention to use a MLCC in the invention of Fu because a MLCC is a conventionally known and used type of capacitor. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	4/21/21